OPINION ON MOTION FOR REHEARING
ROSS, Justice.
On rehearing, Wal-Mart contends that the sanctions levied should have been directed at counsel rather than at the client because the reason for their imposition was a legal mistake made by counsel. Wal-Mart argues that the reason for their imposition was counsel’s decision not to verify all of their discovery responses and that this procedural error is not one for which they should be hable. This Court has previously held that a party should not be punished for the transgressions of its counsel. Ogunboyejo v. Prudential Property and Cas. Co., 844 S.W.2d 860, 863 (Tex.App.—Texarkana 1992, writ de*357nied); Glass v. Glass, 826 S.W.2d 683, 687-88 (Tex.App.—Texarkana 1992, writ denied); see also Bradt v. West, 892 S.W.2d 56, 76 (Tex.App.—Houston [1st Dist.] 1994, writ denied) (holding that a party to a civil suit cannot be liable for the intentional wrongful conduct of his attorney unless the client is implicated in some way other than merely having entrusted his legal representation to the attorney).
The sanctioned conduct, however, is not so neatly packaged as Wal-Mart contends. The sanctioned conduct referenced by the trial court involves both the answers made to discovery by Wal-Mart and by the manager of the store involved in this litigation, as well as counsel’s apparent advice to Wal-Mart that it need not obey the orders of the trial court. In such a situation, even though Wal-Mart is not hable for its counsel’s errors, we cannot conclude that WalMart was sanctioned for merely entrusting its representation to the attorney. See TransAmerican Natural Gas Corp. v. Powell, 811 S.W.2d 913, 917 (Tex.1991).
The motion for rehearing is overruled.